FILED
                             NOT FOR PUBLICATION                           MAY 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL VASQUEZ-HERNANDEZ,                       No. 12-73196

               Petitioner,                       Agency No. A098-959-944

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Michael Vasquez-Hernandez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings. Santos-Lemus v.

Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We deny the petition for review.

         Vasquez-Hernandez contends gang members subjected him to threats,

extortion, and an assault on account of his political opinion and his membership in

a social group. Substantial evidence supports the BIA’s determination that

Vasquez-Hernandez failed to establish past persecution or a fear of future

persecution on account of a protected ground. See id. at 742-44, 746-47; Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground.”). Thus, Vasquez-Hernandez’s asylum claim

fails.

         Because Vasquez-Hernandez failed to meet the lower burden of proof for

asylum, it follows that he has not met the higher standard for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

         PETITION FOR REVIEW DENIED.




                                          2                                     12-73196